DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020, 09/04/2020, 12/01/2020 and 03/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 06/04/2020 is noted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansson (US 2017/0328697) “submitted by applicant on IDS”.

    PNG
    media_image1.png
    575
    419
    media_image1.png
    Greyscale
Regarding claims 1 and 16, Jansson discloses a defect judging unit and method of a measuring probe including: a stylus (106) having a contact part (108) to be in contact with an object to be measured (see annotated Fig.. 1 below); at least one detection element (108) 220-1 to 220-4) capable of detecting a movement of the contact part (¶0032, lines 1-4); and a signal processing device (350) configured to process a generated signal obtained from an output of the at least one detection element 220-1 to 220-4) to output a touch signal (¶0030, lines 21-25), the defect judging unit comprising: a defect judging circuit (352) configured to compare at least one judged signal corresponding to the generated signal with a predetermined threshold when the object to be measured “the trigger threshold processing circuit 352 outputs a touch trigger signal 375T indicating the stylus has contacted a workpiece” and the contact part (108) are out of contact with each other and judge that a defect exists if any of the at least one judged signal is greater than the predetermined threshold (S1-S4, Fig. 3); and a judged result output device configured to output a judged result of the defect judging circuit “offset compensation controller interrupt signal generating circuit 354, which may receive the touch trigger signal touch trigger signal 375T or a related signal from the trigger threshold processing circuit 352, and send an interrupt signal 354S”. 
Regarding claim 2, Jansson further discloses a signal amplifying circuit (DA-1 –DA4) configured to amplify the output of the at least one detection element (108 “¶0032, lines 18-25”), the signal amplifying circuit (DA-1 –DA4, Fig. 3) being provided before the signal processing device (350), and wherein the generated signal is an amplified signal of the signal amplifying circuit (Fig. 3).
Regarding claim 3, Jansson further discloses an offset correction circuit (230) configured to filter the amplified signal, the offset correction circuit being provided between the signal amplifying circuit and the signal processing device “an offset compensation controller 230 comprising a plurality of individual offset compensation controller portions 230-1 through 230-4, and a plurality of difference amplifiers DA-1 through DA-4”.
Regarding claim 4, Jansson further discloses a signal amplifying circuit (DA-1 –DA4) configured to perform differential amplification of the output of the at least one detection element; and a feedback-type offset correction circuit (230) connected to an input terminal and an output terminal of the signal amplifying circuit (DA-1 –DA4), and wherein the generated signal is an offset signal outputted from the offset correction circuit and used to obtain a difference from the output of the at least one detection element in the signal amplifying circuit “an offset compensation controller 230 comprising a plurality of individual offset compensation controller portions 230-1 through 230-4, and a plurality of difference amplifiers DA-1 through DA-4”..
Regarding claim 5, Jansson further discloses: a D/A converter (235) configured to convert an output of the offset correction circuit to an analog signal, the D/A converter (235) being provided between the offset correction circuit and the signal amplifying circuit; and an A/D converter (245) configured to convert an output of the signal amplifying circuit to a digital signal, the A/D converter (245) being provided between the signal amplifying circuit and the signal processing device, and wherein (230) being a digital amplified signal via the A/D converter (245), the generated signal is a digital offset signal to be inputted into the signal amplifying circuit via the D/A converter (235), and the signal processing device, the offset correction circuit (230), and the defect judging circuit (352) constitute a digital signal processing device.
Regarding claim 6, Jansson further discloses a probe housing (102) capable of supporting the stylus (106) on an axial center; and at least one supporter (113) having a rotationally symmetric shape and disposed in an axial direction of the probe housing so as to allow for an orientation change of the stylus (106), and four said detection elements (220-1 to 220-4) are disposed at fourfold symmetry positions on deformable arms of the at least one supporter (Fig. 3). 
Regarding claim 7, Jansson further discloses the detection element is a strain gauge (¶0024).
Regarding claim 13, Jansson further discloses wherein the predetermined threshold is a value different for each judged signal (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson in view of Weston et al. [herein after Weston] (US 2009/0320553) “submitted by applicant on IDS”.
Regarding claims 8--12 and 14-15, Jansson discloses a defect judging unit and method of a measuring probe.
Jansson fails to disclose the judged signal is a fixed difference value being a difference between the generated signal and a predetermined fixed value (predetermine fixed value is zero see Fig.2), the predetermined threshold is a fixed threshold determined corresponding to the fixed difference value (predetermine threshold is a fixed threshold ¶0088), and the defect judging circuit is configured to compare the fixed difference value with the fixed threshold (Figs. 2-3).
Weston discloses the judged signal is a fixed difference value being a difference between the generated signal and a predetermined fixed value (¶0081), the predetermined threshold is a fixed threshold determined corresponding to the fixed difference value (¶0081), and the defect judging circuit is configured to compare the fixed difference value with the fixed threshold (¶0082).
Weston further discloses a detection element (18) is integrated into the measuring probe (Fig. 1).
Weston further discloses wherein the judged signal is a variable difference value being a difference between currently-obtained said generated signals and a variable reference signal (S2) that is any one of the currently-obtained generated signals (S1), the predetermined threshold is a variable threshold corresponding to the variable difference value (¶0095), and the defect judging circuit is configured to compare the variable difference value with the variable threshold (Fig. 7).
Weston further discloses two or more said predetermined thresholds are provided for a single said judged signal, and the judged result output device is configured to output a level of the defect in two or more levels.
“the action may comprise a signal, such as a visual or audio output (e.g. flashing light) to indicate that a crash has occurred” by which the judged result can be recognized “alternatively, the probe may send an output to an external computer”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of defect judging unit and method of a measuring probe, to modify Jansson, to include the judged signal is a fixed difference value being a difference between the generated signal and a predetermined fixed value, as taught by Weston, for the benefit of providing a device which can manage with temperature variation and accurately measure the phase changes with the advantage of once a change in parameters due to drift can be differentiated from a change in parameters due to contact of the stylus with a surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855